Citation Nr: 0314602	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for 
lymphogranulomatosis (Hodgkin's Disease).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  He served in the Republic of Vietnam from 
January 1970 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims now before the Board.
 
This case was the subject of a Board remand dated in March 
2001, for development and adjudication under the Veterans 
Claims Assistance Act of 2000 (the VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  

This case was the subject of an October 2000 hearing before 
an Acting Member of the Board of Veterans Appeals who is no 
longer employed at the Board.  The veteran was provided an 
opportunity to have another Board hearing before the Veterans 
Law Judge that would decide his appeal.  In March 2003, the 
veteran informed VA that he did not desire another Board 
hearing.

The issue of entitlement to service connection for Hodgkin's 
disease is addressed in the REMAND portion of this action.  






FINDING OF FACT

The service and post-service medical evidence of record does 
not show prostate cancer; there is no competent evidence to 
show that the veteran has or ever had carcinoma of the 
prostate.


CONCLUSION OF LAW

Claimed prostate cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes the 
discussions in the January 1998 rating decision, the January 
1999 statement of the case, and the December 2002 
supplemental statement of the case, letters sent to the 
veteran by the RO, and the Board's March 2001 remand, 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  A May 2001 letter from the RO to 
the veteran informed him of the VCAA.  The veteran was 
informed that in order to establish entitlement to service 
connection he would need to show an injury or disease 
incurred or made worse during military service, a current 
physical or mental disability, and a relationship between the 
current disability and an injury, disease, or event in 
service.  He was informed that VA would assist him in 
obtaining the required evidence, to include identified 
medical evidence, if he would identify times and places of 
treatment and submit appropriate releases.  He was also 
informed that he could submit such evidence to the RO 
himself.  At his October 2000 Board hearing, he expressed a 
new understanding, after effective assistance from his 
representative, that presumptive service connection for 
prostate cancer would require that he had had prostate cancer 
now or some time in the past - a future risk of problems was 
not sufficient to warrant current service connection.  In 
sum, he was notified and made aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and VA's and his own respective duties 
and responsibilities in developing the claims under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in May 2001 and asked him to identify all 
medical providers who treated him for his claimed 
disabilities.  At his October 2000 Board hearing, the veteran 
and his representative acknowledged that the veteran had not 
been diagnosed as having prostate cancer and did not have 
prostate cancer.  Since the October 2000 Board hearing, 
correspondence and medical releases identifying treatment 
pertinent to his claims include no reference to treatment of 
prostate cancer.  Accordingly, the Board sees no avenue for 
further development of this claim; the Board will proceed to 
adjudicate the claim for service connection for prostate 
cancer. 

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this regard, the Board 
notes that the entire medical evidence of record, to include 
reports of private and VA examinations, show no indication of 
prostate cancer and at a Board hearing held during this 
appeal, the veteran did not contend otherwise.  

While the explicit provisions of the new law and new 
regulations implementing VCAA were not before the RO when it 
adjudicated the veteran's claim, since he has already been 
informed of the evidence needed to substantiate his claims 
and of the notification requirements, there is no further 
action which need be undertaken to comply with the provisions 
of the VCAA, and the veteran has pointed to no actions he 
believes need be taken.  Therefore, there is no prejudice to 
the veteran in the Board proceeding to adjudicate the merits 
of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Background

The veteran served on active duty from November 1967 to 
November 1970, to include in the Republic of Vietnam from 
January 1970 to November 1970.  

The service medical records, to include the report of the 
veteran's November 1970 service discharge examination, are 
negative for any findings relating to a prostate disorder, to 
include cancer.

A June 1989 record of private treatment, prepared in the 
context of the Agent Orange Payment Program, and contended by 
the veteran in February 1997 to be supportive if his claim, 
indicates diagnosis and treatment of headaches, and 
introduces the possibility that the veteran had a 
subarachnoid hemorrhage and viral meningoencephalitis.  
However, an October 1984 electroencephalogram was noted to be 
within normal limits.  The physician's assessment was 
multiple serious episodes of cephalgia. 

VA records of treatment in April 1994 indicate the veteran 
thought he had cancer.  In subsequent months, multiple skin 
growths of concern to the veteran were diagnosed as non-
cancerous conditions.

In August 1996, the veteran wrote to the RO contending that 
he had prostate cancer as a result of Agent Orange, and that 
he had medical records to substantiate this claim and the 
initial diagnosis if needed.

In February 1997, the veteran wrote stating that he was 
initially treated at the VA hospital in Saginaw, Michigan, 
and that prior to that, treatment was given in Vietnam.  He 
said that records of this treatment would support his claim.  
He also identified more recent treatment in Rockwell, Texas.  

In September 1997, the veteran was hospitalized for two days, 
primarily for substance abuse.  He was also treated for 
benign prostate hypertrophy during the hospitalization.  It 
was noted that there were no signs or symptoms of dysuria or 
dribbling during his stay in the hospital.  He was discharged 
on medication for this condition, which he had been taking 
for a while.  No history of treatment for prostate cancer was 
noted.

At his October 2000 Board hearing, the veteran's 
representative stated that he had  informed the veteran that 
he might be denied service connection because he did not have 
a diagnosis of the claimed condition.  He noted that the 
veteran was treated for hemorrhoids during service, in 1968.  
He expressed the concern that the veteran could have problems 
related to the hemorrhoids in the future.  The veteran 
described in-service treatment and surgery for hemorrhoids.  
The representative stated that he was glad that the veteran 
did not have cancer, and acknowledged that hemorrhoids "may 
not be the issue, but it could be related to his problems."  
(As noted below, the RO subsequently granted service 
connection for hemorrhoids.)  The veteran expressed a new 
understanding of his claim as the result of the assistance 
provided by his representative at his hearing.  

At a June 2001 VA examination conducted for the purpose of 
determining whether the veteran had a condition related to 
Agent Orange, no history, treatment, or diagnosis of prostate 
cancer was elicited.

All other medical evidence of record contains no treatment, 
diagnosis, or history of prostate cancer.

In an October 2001 rating decision, the RO granted service 
connection for hemorrhoids.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the present case, as the veteran served in Vietnam during 
the Vietnam Era, it is presumed that he was exposed to 
herbicides or Agent Orange.  See Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The Board further notes that prostate 
cancer is one of the diseases associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e). 
However, the determinative fact is that the veteran does not 
have and has never had prostate cancer.  He and his 
representative conceded this fact at the veteran's October 
2000 Board hearing.  The veteran essentially admitted during 
the hearing that he was confused as to the nature of his 
disability; he indicated that he had hemorrhoids during 
service, but had never had prostate cancer.  The Board 
parenthetically notes that service connection for hemorrhoids 
was subsequently granted by the RO.  Records identifying 
treatment pertinent to the veteran's claims and medical 
releases submitted by the veteran since the October 2000 
Board hearing do not identify or allege treatment for 
prostate cancer.  Post-service, he has been treated for 
benign prostate hypertrophy, but has never been diagnosed as 
having prostate cancer.  Simply put, the service and post-
service medical records, to include a report of a June 2001 
VA examination conducted for the purpose of determining 
whether the veteran had a condition related to Agent Orange, 
and reports of other examinations and treatment records, 
fails to suggest that the veteran has or ever had prostate 
cancer.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  In the 
absence of competent evidence of the claimed disability, the 
veteran's appeal must be denied.

As the preponderance of the evidence is against the claim for 
service connection for     prostate cancer, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for prostate cancer is denied.


REMAND

The veteran continues to claim to have had treatment for 
Hodgkin's disease from September 1970 to 1979 at the Saginaw, 
MI, VA Medical Center.  (See his release dated June 2001.)  A 
post-it note in the claims file indicates the records were 
"perpetualized," in 1982, but were "pulled," and "not in 
box."  The post-it note is stapled to a VA Form 10-7131 
first dated May 28, 2002, and again dated July 16, 2002.  
This gives the appearance that records from Saginaw during 
this time period exist but were not in their proper place, 
and that the efforts to find them were not sufficient, or at 
least were not sufficiently documented.

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has very recently held that 38 C.F.R. § 19.9(a)(2) 
(authorizing the Board to conduct additional development), in 
the manner that it operates in tandem with 38 C.F.R. 
§ 20.1304 (allowing the Board to consider additional evidence 
without having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver), is contrary to the requirement in 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which...is subject 
to decision by the Secretary shall be subject to one review 
on appeal to the Secretary."  The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2)(ii), which required the Board 
"to provide the notice required by 38 U.S.C. § 5103(a)" and 
"not less than 30 days to respond to the notice," is 
invalid because it is contrary to 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In light 
of this recent Federal Circuit case, this case must be 
remanded to the RO.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).


Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain all of the 
veteran's medical records from the VA 
Medical Center in Saginaw, Michigan, for 
the period from September 1970 to 1979.  
If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile.  
In this context, the VAMC must either 
provide the reported treatment records, 
or it must provide for the record a 
statement indicating why it is 
"reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile."   

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The RO 
should specifically advise the veteran of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The RO should readjudicate the issue 
of service connection for 
lymphogranulomatosis (Hodgkin's Disease).
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the December 
2002 SSOC pertaining to the issue of 
entitlement to service connection for 
lymphogranulomatosis (Hodgkin's Disease).  
A reasonable period of time for a 
response should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

